Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Maekawa et al. (US Pub. No.: 2018/0257321 A1) being the closest prior art of references discloses the method involves preparing the to-be-wound fiber as sheet-like fiber impregnated with resin and comprising one end portion, an opposite end portion, and two lateral portions connecting the one end portion and the opposite end portion. The method further discloses winding uncured sheet layer around the mandrel.
Shindo et al. (US Pub. No.: 2017/0136716 A1) being the closest prior art of references discloses A manufacturing method of a tank including a tubular body portion, and dome-shaped side end portions formed on both sides of the body portion, the manufacturing method includes forming a tubular compact serving as at least part of the body portion from one fiber reinforced resin sheet by winding the fiber reinforced resin sheet including reinforced fibers impregnated with thermoplastic resin is wound several times around a peripheral surface of a core from a direction perpendicular to an axial center of the core in a state where the thermoplastic resin is melted.
Sonnen et al. (US Pub. No.: 2020/0240586 A1) being the closes prior art of references discloses a method of manufacturing a high-pressure tank including forming cylinder member made of fiber-reinforcing resin; forming a pair of dome members made of the fiber-reinforced resin (Fig. 1-Fig. 6).
However, the cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a resin-impregnated fiber bundle is then wound so as to overlap the cylinder body.” The benefit of doing so would have been to manufacture a cylindrical member from a single sheet and taper the opposite edges to allow the dome members to connect with cylindrical member.  Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-5 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746